      Case 1:20-cv-03265-KMW-BCM Document 37 Filed 02/26/21 Page 1 of 4


                                                              Jackson Lewis P.C.
                                                              44 South Broadway, 14th Floor
                                                              White Plains NY 10601
                                                              (914) 872-8060 Main
                                                              (914) 946-1216 Fax
                                                              jacksonlewis.com




February 26, 2021

VIA ECF
Hon. Kimba M. Wood
United States District Judge
 Southern District of New York
Daniel Patrick Moynihan, U.S. Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:    Kareem Hassan v. Fordham University
       Case No. 1:20-cv-03265-KMW-BCM

Dear Judge Wood:

We represent Defendant Fordham University (“Fordham”) in the above-referenced matter. We
respectfully submit this letter in opposition to Plaintiff’s February 11, 2021 letter in which he seeks
leave to file a Second Amended Complaint (“SAC”). Plaintiff’s proposed SAC fails for the same
reason as his initial Complaint and his First Amended Complaint (“FAC”) – because he does not
and cannot point to any specific promise by Fordham to provide solely in-person classes for the
entirety of the Spring 2020 Semester and regardless of any exigent circumstances. Moreover,
Plaintiff’s proposed revisions push his claims over the line into the realm of educational
malpractice; a line the Court properly noted Plaintiff already approached in the FAC. Plaintiff’s
proposed SAC will not withstand Defendant’s motion. Having twice failed to state sustainable
claims, for many of the same reasons, Plaintiff’s third attempt should be denied as futile.

I.     THE SAC FAILS TO STATE AN ACTIONABLE BREACH OF CONTRACT CLAIM.

Plaintiff’s breach of contract claim still fails because the SAC still does not allege a specific
promise and breach thereof. Plaintiff’s additional references to promotional statements, including
describing Fordham as “in and of” New York City (SAC ¶ 12), provide no greater specificity
concerning the nonexistent alleged promise that classes would be solely delivered in-person on
campus regardless of the circumstances. Even where Fordham’s promotional materials
reference its location and proximity within New York City, the fact that Plaintiff (and everyone else
in the New York Metropolitan area) was restricted from engaging in certain activities otherwise
associated with proximity to NYC during the pandemic for a portion of one semester of his
(presumably) not less than 8 semester Fordham education does not support a promise by
Fordham to only deliver all classes via the in-person on campus modality during a pandemic.
Moreover, Fordham was throughout the Spring 2020 Semester, and undoubtedly remains, still in
and of NYC.

       A.      The SAC Does Not Point To Any Specific Promise Supporting His Claim.

After the Court rejected Plaintiff’s attempt to wring any specific promise to provide solely in-person
classes throughout the Spring 2020 Semester from the Course Catalog, the Student Attendance
       Case 1:20-cv-03265-KMW-BCM Document 37 Filed 02/26/21 Page 2 of 4
                                                                                                Hon. Kimba M. Wood
                                                                                                  February 26, 2021
                                                                                                            Page 2

portion of Fordham’s Academic Policies and Procedures, and Fordham’s credit transfer policy,
Plaintiff now focuses his attention on: (1) a strategic plan that was not operative in 2020; (2)
additional aspirational excerpts from Fordham’s website; and (3) an ineffectual tweak to his
allegations regarding the Course Catalog. Plaintiff’s additions are futile because, despite having
a third opportunity to do so, he still fails to point to any specific promise by Fordham to provide
solely in person classes for the entirety of the Spring 2020 Semester.

As to the Course Catalog, the Court already determined it contains no such promise. (Opinion at
10-11). Plaintiff attempts to remedy this deficiency by including an allegation that the Course
Catalog also does not contain a reservation of rights. (SAC ¶ 9). An allegation regarding the
absence of a specific reservation of rights plainly does not address the Court’s concern that “there
are no express statements promising that these aspects of a course were not subject to change.
Nor has Plaintiff identified any statement in which Fordham ‘relinquished its authority’ to alter the
modality of its course instruction.” (Opinion at 10-11) (emphasis added).

Plaintiff does not fare any better adding reference to a strategic plan that Fordham’s Board of
Trustees approved in 2016. Most importantly, Plaintiff once again fails to point to any statement
within the plan (or anywhere else) where Fordham promised to provide solely on-campus classes
for the entirety of the Spring 2020 Semester. Plaintiff quotes language referencing the benefits
of attending school in New York City. Among other reasons, these references are insufficient
because the plan is aspirational not contractual. (Opinion at 8, citing Gally v. Columbia Univ., 22
F. Supp. 2d 199, 207-08 (S.D.N.Y. 1998) for the proposition that aspirational statements cannot
form the basis of a contractual right in a claim against a school). Moreover, Plaintiff’s citations to
the strategic plan also are irrelevant since it was not even operative in 2020, and Plaintiff does
not allege he was even aware of its existence when he enrolled for the Spring 2020 Semester.1

Finally, Plaintiff’s additional references to general statements on Fordham’s website about the on-
campus experience also are insufficient to support his breach of contract claim because, despite
the added handful of statements, none contain a promise to provide solely on-campus classes
regardless of the circumstances. As the Court correctly determined with regard to the website
and marketing materials referenced in the FAC, they “are ‘more akin to general statements of
policy’ than to ‘specifically designated and discrete promises’ regarding ‘the incidents of the
forthcoming education.’” (Opinion a 11, citing Ward v. New York Univ., 2000 WL 1448641, at *4
(S.D.N.Y. Sept. 28, 2000)). Moreover, any citations to portions of Fordham’s website that address
campus facilities and residence halls are completely irrelevant because: (1) Fordham charges the
same tuition for on-campus and virtual classes; and (2) Fordham returned 50% of all fees for the
Spring 2020 Semester that related in any way to access to campus facilities and residence halls.2
Regardless, Plaintiff has no standing to pursue such claims because he did not incur those fees
as a nonresident commuter student.



1        Plaintiff argues the strategic plan makes his claim is similar to Ford v. Rensselaer Polytechnic Inst., 2020 U.S.
Dist. LEXIS 236692 (N.D.N.Y. Dec. 16, 2020) which involved an academic program that students had signed up for
which specifically required students to live on campus and attend in-person classes. Id. at *3-4. Plaintiff is wrong. An
academic program specifically mandating on-campus learning and residence (as in Ford) bears no resemblance to
Fordham’s general strategic plan highlighting the benefits of attending school in New York City.
2        Plaintiff’s attempt to liken Fordham’s website statements to Ford and Bergeron v. Rochester Institute of
Technology., 2020 U.S. Dist. LEXIS 241125 (W.D.N.Y. Dec. 18, 2020) also fails because the Bergeron motion was
denied primarily based on the court’s finding that RIT charged different rates for in-person and virtual classes, and
because RIT specifically marketed the benefits of the more expensive in-person classes. See Id. at 2, 15-16.
Additionally, the court in Bergeron also found significant RIT’s failure to return any portion of the various fees that were
expressly earmarked to cover the costs of on-campus services. See Id. at 15-16.
       Case 1:20-cv-03265-KMW-BCM Document 37 Filed 02/26/21 Page 3 of 4
                                                                                Hon. Kimba M. Wood
                                                                                  February 26, 2021
                                                                                            Page 3

        B.     The SAC Does Not Allege An Actionable Breach.

Even if the Court is willing to strain to find that the SAC has alleged an actionable promise by
Fordham, Plaintiff’s proposed amendments would still be futile inasmuch as he has failed to allege
arbitrary or bad faith conduct by Fordham beyond formulaic and conclusory arbitrariness.
Specifically, the only non-conclusory allegation concerning arbitrariness is Plaintiff’s claim that it
was arbitrary for Fordham to return 50% of the residence hall activity, general, lab, and ensemble
fees, while retaining the Technology Access Fee and its Health Insurance Fee. (SAC ¶ 38). The
proposed amendments are futile also because, as discussed in Fordham’s prior motion papers,
Fordham returned all fees in any way related to campus access. There are no allegations that
Fordham ceased providing technology services or health insurance benefits after the mandated
shift to virtual education and services. In fact, Fordham incurred additional technology costs
supporting the transition to the virtual modality, and student health insurance benefits continued
for the duration. (Regardless, note that Plaintiff was not a participant in Fordham’s student health
plan.) Thus, as the SAC does not contain any valid allegations as to arbitrariness or bad faith,
Plaintiff’s proposed breach of contract amendments remain futile.

II.     PLAINTIFF FAILS TO STATE A CLAIM FOR UNJUST ENRICHMENT.

Plaintiff’s proposed amendments also fail to save his unjust enrichment claim. Plaintiff has not
amended his allegations specifically as they relate to his unjust enrichment claim. Instead,
Plaintiff’s simply argues that the changes in the other portions of the SAC also provide a valid
basis for finding tortious or fraudulent conduct necessary to state a viable unjust enrichment claim.
For the reasons discussed above, however, Plaintiff’s proposed amendments do not even
properly allege arbitrariness or bad faith, let alone a degree of misconduct necessary to support
fraudulent or tortious conduct. Therefore, Plaintiff’s proposed amendments with regard to unjust
enrichment also should be rejected as futile.

III.    THE PROPOSED SAC DOUBLES DOWN ON EDUCATIONAL MALPRACTICE.

Finally, in the Court’s Opinion & Order granting Fordham’s motion to dismiss the FAC (Doc. No.
34, “the Opinion”), the Court took issue with Plaintiff’s repeated allegations that the virtual classes
Fordham provided were “subpar” to in-person classes. Although the Court determined that
Plaintiff’s allegations regarding his claimed “subpar” learning experience did not necessarily
convert his claims to prohibited educational malpractice, the Court cautioned that “[t]o the extent
that adjudicating Plaintiff's claims entails evaluation of whether a course conducted remotely was
less valuable than one conducted in person—and if so, by how much—the Court should decline
to ‘enter the classroom and determine whether or not the judgments and conduct of professional
educators were deficient.’” (Opinion at 6). The Court also recognized the “serious damages
issues” that would arise if the Court was required to evaluate the alleged lower value of virtual
classes as compared to in-person classes. (Opinion at 18).

Plaintiff’s proposed amendments in the SAC push his breach of contract and unjust enrichment
claims over the line of educational malpractice which he previously straddled. Notably, although
Plaintiff’s amendments remove the reference to what he characterized as “subpar” learning,
Plaintiff now argues that the virtual instruction “provided an educational product of less value than
the in-person educational experience Plaintiff contracted and paid for.” (SAC ¶ 33). Plaintiff then
confirms he is seeking to recover, “the difference between the fair-market value of the online
learning provided versus the fair-market value of the live, in-person instruction in a physical
classroom of a physical campus.” (SAC ¶ 41). These allegations will require the Court to do
exactly that which it warned it would decline to do – “evaluat[e] whether a course conducted
      Case 1:20-cv-03265-KMW-BCM Document 37 Filed 02/26/21 Page 4 of 4
                                                                         Hon. Kimba M. Wood
                                                                           February 26, 2021
                                                                                     Page 4

remotely was less valuable than one conducted in person—and if so, by how much.” Plaintiff
should not be permitted to file the proposed SAC, because his proposed breach of contract and
unjust enrichment claims both constitute claims of educational malpractice.

                                            *****

Based on the forgoing, Fordham respectfully requests that the Court deny Plaintiff’s request to
file the SAC.

Respectfully submitted,
JACKSON LEWIS P.C.


/s/ Jonathan M. Kozak
Jonathan M. Kozak
914-872-6885
jonathan.kozak@jacksonlewis.com


cc:    All counsel of record (via ECF)
